 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ANTHONY AVILA,                             No. 2:18-cv-00163-JAM-AC (PS)
12                      Plaintiff,
13           v.                                        ORDER
14    M.D. McMAHON, et al.,
15                      Defendants.
16

17          On July 17, 2018, the undersigned issued Findings and Recommendations to District

18   Judge John A. Mendez recommending that plaintiff’s case against defendant County of San

19   Joaquin (“the County”) be dismissed, but that plaintiff be given leave to file an amended

20   complaint which would amend only the claims against the County. ECF No. 39. Before Judge

21   Mendez had the opportunity to rule on the Findings and Recommendations, plaintiff submitted a

22   motion to amend. ECF No. 42. The County filed a motion to dismiss plaintiff’s proposed

23   amended complaint as well as a motion to strike. ECF Nos. 43 and 44. Following the entry of all

24   of these motions, on September 28, 2018, Judge Mendez adopted the undersigned’s Findings and

25   Recommendations in full. ECF No. 45.

26          Plaintiff’s motion to amend (ECF No. 42) was premature and improperly filed while the

27   Findings and Recommendations were pending, and therefore must be denied. Because the motion

28   to amend is denied, the County’s motions (ECF Nos. 43 and 44) are denied as moot. Plaintiff’s
                                                      1
 1   time period for filing an amended complaint was triggered by Judge Mendez’s adoption of the
 2   undersigned’s Findings and Recommendations. ECF No. 45. Plaintiff has 30 days from the date
 3   of the adoption to file an amended complaint; no motion to amend is necessary.
 4          Accordingly, IT IS HEREBY ORDERED that:
 5      1. Plaintiff’s motion to amend (ECF No. 42) is DENIED as premature and improperly filed;
 6      2. Defendant’s motion to dismiss (ECF No. 43) and motion to strike (ECF No. 44) are
 7          DENIED as moot and the hearing set for these matters is VACATED;
 8      3. Plaintiff may file an amended complaint, amending claims only as to the County in
 9          accordance with the Findings and Recommendations at ECF No. 39, without filing a
10          motion to amend. The amended complaint is due on or before October 28, 2018.
11      IT IS SO ORDERED
12   DATED: October 1, 2018
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
